UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1242


In re:   CAROL L. PIZZUTO; GREG GIVENS; DENNIS A. GIVENS,

                      Petitioners.



                            No. 13-1243


In re:   CAROL L. PIZZUTO; GREG GIVENS; DENNIS A. GIVENS,

                      Petitioners.



                            No. 13-1244


In re:   CAROL L. PIZZUTO; GREG GIVENS; DENNIS A. GIVENS,

                      Petitioners.



                            No. 13-1245


In re:   CAROL L. PIZZUTO; GREG GIVENS; DENNIS A. GIVENS,

                      Petitioners.



                On Petitions for Writ of Mandamus
  (Nos. 5:12-cv-00145-FPS-JES; 5:12-cv-00149-FPS-JES; 5:08-cv-
              00025-FPS-JSK; 5:12-cv-00155-FPS-JES)
Submitted:   July 25, 2013                 Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Carol L. Pizzuto, Greg Givens, Dennis, A. Givens, Petitioners
Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In     these   consolidated            cases,    Petitioners          have    filed

petitions for writs of mandamus or prohibition seeking orders

requiring      removal       of    a     magistrate       judge       and    correction          of

alleged procedural errors in district court cases.                                 We conclude

that Petitioners are not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary        circumstances.              Kerr    v.     United       States

Dist.       Court,    426    U.S.        394,    402    (1976);       United        States       v.

Moussaoui,      333    F.3d       509,    516-17       (4th    Cir.    2003).         Further,

mandamus      relief    is    available         only    when    the    petitioner          has    a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                         Mandamus may not be

used as a substitute for appeal.                      In re: Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

              The relief sought by Petitioners is not available by

way    of    mandamus.        Accordingly,            although    we        grant    leave       to

proceed in forma pauperis, we deny the petitions.                                  We dispense

with oral argument because the facts and legal contentions are

adequately      presented         in   the      materials      before       this    court     and

argument would not aid the decisional process.



                                                                            PETITIONS DENIED



                                                 3